USCA4 Appeal: 22-1065      Doc: 18         Filed: 07/25/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1065


        ANTHONY ZAPPIN,

                             Plaintiff - Appellant,

                      v.

        RACHAEL L. FLETCHER CIPOLETTI; JUSTICE EVAN JENKINS; JUSTICE
        BETH WALKER; JUSTICE BILL WOOTEN; JUSTICE TIM ARMSTEAD;
        JUSTICE JOHN HUTCHINSON; EDYTHE GAISER; ANNE LAMBRIGHT;
        GAIL HENDERSON STAPLES,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Charleston. Irene C. Berger, District Judge. (2:21-cv-00119)


        Submitted: July 21, 2022                                          Decided: July 25, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Anthony Zappin, Appellant Pro Se. Ancil Glenn Ramey, STEPTOE & JOHNSON PLLC,
        Huntington, West Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1065         Doc: 18      Filed: 07/25/2022     Pg: 2 of 2




        PER CURIAM:

               Anthony Zappin appeals the district court’s orders granting Defendants’ motion to

        dismiss Zappin’s 42 U.S.C. § 1983 action and denying his Fed. R. Civ. P. 59(e) motion.

        We have reviewed the record and find no reversible error. Accordingly, we affirm the

        district court’s orders. Zappin v. Cipoletti, No. 2:21-cv-00119 (S.D.W. Va. Sept. 24, 2021;

        Dec. 17, 2021). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                    2